Citation Nr: 1228479	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  04-09 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The claim is now properly before the RO in Fargo, North Dakota.

The Veteran requested a Board hearing on his March 2004 substantive appeal.  He was scheduled for a hearing in August 2005, and provided notice of the hearing in July 2005.  He failed to report for his scheduled Board hearing, thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2011).

This appeal was previously before the Board in September 2009, July 2010, and March 2012.  The Board remanded the claim so that the Veteran's private physician could provide additional evidence, the Veteran could be scheduled for a VA examination, and to ensure the VA examination was adequate.  The case has been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  Service connection is in effect for diabetes mellitus, type II, evaluated as 20 percent disabling.

2.  Hypertension was not present in service, did not manifest for many years thereafter, and the preponderance of the medical evidence is against a finding that it is caused by or aggravated by service-connected diabetes mellitus.



CONCLUSION OF LAW

Hypertension was not incurred in, or aggravated during active service, nor is it proximately due to, or the result of, a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832  ) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')." 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided VCAA notice in December 2012, and notice regarding how disability ratings and effective dates are assigned in March 2006.

Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  The claim was most recently readjudicated in May 2012.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the reports of March 2003, November 2003, September 2009, August 2010, and April 2012 VA examinations/addendums.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative on his behalf, and private treatment records.  The Board also finds that no additional RO action to further develop the record is warranted. 

Laws and Regulations

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with military service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

If heart disease or hypertension becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of heart disease or hypertension during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Lay persons are not competent to opine as to medical etiology or render medical opinions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet);  Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Secondary service connection shall be awarded when a disability "is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disability unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease.  The rating activity will determine the baseline and current levels of severity under the schedule for rating disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Factual Background and Analysis

In November 2002, the Veteran filed claims of entitlement to service connection for diabetes mellitus due to Agent Orange exposure, and entitlement to service connection for hypertension, secondary to diabetes mellitus.  He stated he served in the Republic of Vietnam from January 1968 to January 1969, and that he was diagnosed with diabetes mellitus and hypertension in 1999.  He reported he was on prescription medication to treat both disabilities, and that he had been instructed to "watch his diet and exercise."

Private treatment records were provided by the Veteran, and show that he had a diagnosis of hypertension from as early as January 1999.  There are no records prior to January 1999, so it is not clear if he was diagnosed prior to this date.  In March 1999, the Veteran was noted to have diabetes mellitus, Type II, which was controlled by diet.  He was noted to have his hypertension treated with Lisinopril.  He weighed 286 lbs, and the physician noted his diet needed improvement.  He quit smoking 12 years prior.  His blood pressure was 122/66.

In June 1999, the private physician (Dr. W.) increased his Lisinopril dosage and started the Veteran on medications to treat his diabetes.  The physician noted the Veteran had not been good about dieting or exercising.  His blood pressure was 142/82.  In September 1999, he was noted to have diastolic dysfunction.  His blood pressure was 122/66.

By October 2001, Dr. W. indicated that the Veteran's hypertension was controlled.  He had remained on 10 mg of Lisinopril since June 1999.  His weight had increased to 293 lbs.  In December 2001, the Veteran had decreased his weight to 286 lbs, but due to a continued elevated glycated hemoglobin, he was started on additional medication to control his diabetes mellitus.  In October 2002, his diabetes mellitus medication was increased as his glycated hemoglobin remained elevated and his weight had increased to 295 lbs.  His hypertension medication remained at 10 mg.  

In March 2003, the Veteran was afforded a VA heart examination.  He reported a history of being diagnosed with hypertension and diabetes mellitus in 1999, at approximately the same time.  He stated his hypertension was initially treated with 5 mg of Lisinopril, but that it was increased to 10 mg.  He stated this controlled his hypertension "fairly well."  He reported that his father and brother both had diabetes, and were both deceased.  He was diagnosed with diastolic dysfunction (controlled) by his private physician in 1999.  He was diagnosed with "diabetes mellitus type 2 with hypertension controlled on medication and with diastolic dysfunction, controlled."  The examiner opined that the Veteran's hypertension and diastolic dysfunction were less likely related to or secondary to his diabetes mellitus because his urine microalbumin was normal and his diastolic dysfunction was diagnosed at about the same time as his diabetes.  His diastolic dysfunction is "likely due to longstanding hypertension which likely existed prior to the onset of diabetes."

In July 2003, private physician S. R-N. provided a statement in support of the Veteran's claim.  Dr. S. R-N. noted the Veteran had an 8-year history of diabetes mellitus, which was "concurrently associated with" high blood pressure, elevated cholesterol, and central obesity.  Together these conditions comprise the metabolic syndrome which is related to hyperinsulinemia...therefore, [the Veteran's] high blood pressure and diabetes are related because they have the same root problem."  Dr. S.R-N. continued that he could speculate that emotional distress related to service could contribute to dietary changes exacerbating obesity, which could lead to diabetes mellitus, metabolic syndrome, and hypertension in people with "family tendencies" for such disorders.

In November 2003, a VA Chief of Endocrinology provided a medical opinion based upon a review of the Veteran's record.  The examiner noted Dr. S.R-N.'s statement that the Veteran's diabetes and hypertension were related via his metabolic syndrome, but also that Dr. S.R-N. did not opine that his "hypertension was, in-fact, secondary to his diabetes."  The examiner concurred that the Veteran suffered from metabolic syndrome, but noted that the individual elements of the syndrome (hyperinsulinemia, obesity, hypertension, dyslipidemia) arise as a result of a common but as yet unidentified factor or factors, and, as such, none of the elements "are considered to be secondary to each other."  The examiner opined that the Veteran's hypertension was less than likely secondary to his diabetes mellitus.

In August 2005, Dr. S.R-N. provided an additional statement.  He noted the Veteran's hypertension and diabetes mellitus were both diagnosed in 1995.  He noted that the Veteran's hypertension, diabetes and lipid abnormalities were related as part of his metabolic syndrome, and that metabolic syndrome has at its root cause insulin resistance.  Dr. S.R-N. then noted that there was scientific evidence to support that Agent Orange exposure could "bring out" metabolic syndrome in at-risk individuals, and thus it was reasonable to conclude "they may be related."  Dr. S.R-N. did not supply the scientific evidence, nor did he directly state that Agent Orange exposure caused the Veteran to develop metabolic syndrome.  The Board can only assume Dr. S.R-N. meant that it was reasonable to conclude that the Veteran's hypertension and diabetes were related. 

In September 2009, the Veteran was afforded a VA examination, however, his claims file was not available for review.  The Veteran stated he was diagnosed with hypertension and diabetes at "about the same time" in 1999.  He stated he was taking 30 mg of Lisinopril dialing, as well as taking unknown amounts of medications for treatment of his diabetes.  The Veteran informed the examiner he quit smoking 22 years prior after a 20-year history of smoking less than one pack per day.  He reported his father was deceased with diagnoses of diabetes and stroke.  His mother was still alive, but had a history of hypertension and myocardial infarction.  He reported "weight issues" dating from 1970 when he left military service.  He was noted to be obese at the time of the examination, with a weight of approximately 290 lbs.  He reported that he added salt to his food in his diet.  Following physical examination and review of VA treatment records available electronically, the examiner noted the Veteran had multiple risk factors for hypertension, with "diabetes mellitus type II being only one."  He further noted that diastolic dysfunction was likely the result of long-standing hypertension, which would mean that his hypertension was a long-standing disorder prior to its diagnosis in 1999, and "in consideration of the fact that [the Veteran does not have] endothelial disease related to his diabetes" it is less likely than not that his hypertension is related to or aggravated by his diabetes mellitus.  The examiner was unable to opine whether the Veteran's hypertension was directly related to his military service because he was unable to review the claims file. 

In August 2010, the claims file was provided to the September 2009 examiner for review and an addendum opinion.  The examiner noted the Veteran did not have hypertension or symptoms of hypertension in service, nor did his discharge examination note high blood pressure or hypertension.  Thus, the examiner opined the Veteran's hypertension was less likely as not causally or etiologically related to service.  The Veteran had multiple risk factors for hypertension, and he did not suffer from endothelial dysfunction, thus, the examiner reiterated his opinion that the Veteran's hypertension was less likely than not caused or aggravated by his service-connected diabetes.

The Board remanded the claim in March 2012, and requested that Dr. S.R-N. provide the scientific evidence relating Agent Orange and metabolic syndrome that he had noted in his August 2005 opinion.  In a March 2012 reply, Dr. S.R-N. noted that he was providing abstracts which supported the possibility of a connection between diabetes mellitus, type II and Agent Orange.  The attached abstracts did note that environmental contaminants, such as Agent Orange, were risk factors for developing diabetes mellitus.  The Board notes that the VA has made this connection, and through 38 C.F.R. § 3.307(a)(6) and 3.309(e) has provided presumptive service connection for diabetes mellitus type II for Veteran's who served in the Republic of Vietnam from January 1962 to May 1975.  The Veteran was granted entitlement to service connection for diabetes mellitus, type II based on this presumption.  Hypertension and metabolic syndrome are not currently listed as presumptively related to exposure to herbicides. 

In April 2012, the examiner from September 2009 was requested to provide an opinion which specifically addressed Dr. S.R-N.'s opinion that the Veteran's hypertension and diabetes mellitus were related.  The examiner noted the Veteran's blood pressure of 128/86 in May 1970 was not consistent with hypertension, and he did not have treatment for or a diagnosis of hypertension during service.  Thus, the examiner opined his hypertension was not etiologically-related to his military service.  The examiner noted again that there was no evidence of endothelial disease, and thus it was less likely than not that the Veteran's hypertension was caused by his diabetes mellitus.  There was also "no evidence of record to suggest aggravation of the hypertension beyond the normal progression of the disease."  In addressing Dr. S.R-N.'s opinion, the examiner noted that hypertension is a component of metabolic syndrome, but the examiner was unaware of evidence that metabolic syndrome was presumed related to or the result of Agent Orange exposure.  The examiner noted that metabolic syndrome and diabetes mellitus are not the same diagnosis.  In reviewing the abstracts provided by Dr. S.R-N., the examiner noted that the epidemiologic evidence of the diabetogenic action of dioxin (and therefore Agent Orange) is found in the evidence, but the literature "provides no sound evidence of an etiological relationship between Agent Orange and metabolic syndrome."  The examiner also stated that "according to the International Diabetes Federation, metabolic syndrome criteria include central obesity as an essential element."  While the examiner found that he met the criteria for metabolic syndrome, "notwithstanding the Veteran's hypertension other than being a component of metabolic syndrome...[there is] no known direct cause-and-effect etiological relationship between the two."  Finally, the examiner opined that the veteran's hypertension "was less likely than not caused by or the result of his diabetes mellitus type II and is also less likely than not caused by or the result of his diabetes mellitus type II as a component of his metabolic syndrome."

The Board notes that service treatment records do not show treatment for or diagnosis of hypertension in service.  Additionally, there is no medical evidence of the development of hypertension or heart disease to a compensable degree within one year of discharge from service.  As such, presumptive service connection is not warranted for hypertension.  The Board also notes that hypertension is not a disease presumptively associated with exposure to Agent Orange.  There is no medical evidence to suggest the Veteran's hypertension is etiologically related to his military service.  Indeed, the VA medical examiner noted that the medical evidence showed that his hypertension was less likely than not etiologically related to his military service as his blood pressure was normal at discharge.

The Board notes that there are conflicting medical opinions contained in the claims file.  In assessing the claim for service connection, the Board finds that the opinions of the VA examiner and VA Chief of Endocrinology are more probative than the statements of the Veteran's private physician (Dr. S. R-N.).  Factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  In contrasting these opinions, the Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has recently stressed that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

At the outset, Dr. S.R-N. was not able to provide the cited scientific evidence which supported his opinion that metabolic syndrome was caused by Agent Orange.  Additionally, Dr. S. R-N.'s opinions contended that the Veteran's hypertension and diabetes mellitus, type II were related because they were both a part of his metabolic syndrome.  His obesity, hyperinsulinimia, and elevated cholesterol were all noted to be a part of his metabolic syndrome.  As the VA examiner noted in his 2012 addendum, Dr. S.R-N. did not opine a cause-and-effect relationship between the Veteran's hypertension, diabetes, and metabolic syndrome, but merely pointed out the comorbidity of the diseases.  The VA Chief of endocrinology pointed out that the individual elements of metabolic syndrome, to include hypertension and diabetes mellitus, arose as a result of an unidentified factor of factors, and thus could not be considered as secondary to each other.

The VA examiner consistently pointed out that the Veteran's hypertension was not caused by his diabetes mellitus because he had not developed endothelial disease as a result of his diabetes.  The VA examiner also noted that diastolic dysfunction was the result of prolonged hypertension, and private treatment records show diastolic dysfunction was diagnosed in 1999.  Based on the above evidence, the Board finds that the Veteran's hypertension was not caused by or secondary to his diabetes mellitus.

The Board notes that private treatment records revealed the Veteran's hypertension was controlled while his diabetes mellitus needed additional treatment.  38 C.F.R. § 3.310(b) notes that unless the baseline level of severity of the nonservice-connected disease needs to be established prior to the Board conceding that a nonservice-connected disease was aggravated by a service-connected disease.  The schedule for rating disabilities may be used to determine the baseline and current levels of severity of the nonservice-connected diseases.  Here, the Veteran's diabetes and hypertension are reported to have been diagnosed at the same time.  Private treatment records were not provided earlier than January 1999, where hypertension was noted, but diabetes was not listed.  In March 1999, the Veteran's blood pressure was 122/66, in June 1999 it increased to 142/82, in October 2001 it was 130/77, in October 2002 it was 140/72, in March 2003 it was 114/80, and in September 2009 it was 117/60 and 112/64.  The Veteran was continuously on medication to manage his hypertension throughout the available records.  As the Veteran's diastolic pressure was never 100 or more, nor was his systolic pressure 160 or more, his hypertension did not increase according to Diagnostic Code 7101 from 1999 to 2009.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  The Board notes that the Veteran's blood pressure readings have improved in the past 10 years.  As such, the Board finds that there is no medical evidence that the Veteran's hypertension has been aggravated by his diabetes mellitus, type II.

The Board finds the Veteran to be credible in describing his symptoms, as well as his ability to report about prior medical treatment for his conditions.  Given the complexity of the etiology of his disabilities, however, the Veteran is not competent to provide statements regarding the etiology or aggravation of his hypertension.  Consequently, the assertions presented by the Veteran have minimal probative value.

Accordingly, the evidence of record does not show that the Veteran's hypertension is due to or aggravated by his service-connected diabetes mellitus, type II.  As there is not an approximate balance of positive and negative evidence regarding the merits of the appellant's claim that would give rise to a reasonable doubt in favor of the appellant, the benefit of the doubt rule as to these issues is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 



ORDER

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II is denied




____________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


